DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a padlock shroud comprising: a shroud body having a chamber with an opening accessible to a padlock body, the opening formed in a lower portion of the shroud body, wherein to engage a padlock with the shroud, the padlock body is inserted into the chamber through the opening; circular apertures formed through an upper portion of the shroud body and having a spacing substantially equal to a spacing of legs of a shackle to be engaged with the padlock through the circular apertures, the circular apertures having diameters minimally larger than a diameter of the legs of the shackle; a shackle protector having first and second connection points adjacent to the circular apertures and extending upward from the upper portion of the shroud body at a length at least substantially equal to a length of the legs of the shackle, the shackle protector having a curved inner surface to partially surround the legs of the shackle when the legs of the shackle are engaged with the padlock through the circular apertures; and a press pin aperture formed on a side of the shroud body and positioned to allow a press pin to be inserted beneath the padlock body when the padlock body is fully inserted into the chamber.

The closest prior art of record, U.S. Patent Number 5,146,771 to Loughlin, discloses a padlock shroud (10) comprising: a shroud body (formed by wall 13) having a chamber with an opening accessible to a padlock body, the opening formed in a lower portion of the shroud body, wherein to engage a padlock with the shroud, the padlock body is inserted into the chamber through the opening (figure 3); apertures (opening found on either side of 16) formed through an upper portion of the shroud body and having a spacing substantially equal to a spacing of legs of a shackle to be engaged with the padlock through the apertures (figures 1 and 2); and a shackle protector (13) having first and second connection points adjacent to the apertures and extending upward from the upper portion of the shroud body at a length at least substantially equal to a length of the legs of the shackle (as shown in figure 1).  
However, Loughlin does not disclose circular apertures formed through an upper portion of the shroud body; the shackle protector having a curved inner surface to partially surround the legs of the shackle when the legs of the shackle are engaged with the padlock through the circular apertures; and a press pin aperture and associated a press pin.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
August 1, 2022